CaS€ 1-19-40391-060 DOC 15 Filed 02/20/19 Entered 02/20/19 17203:26

E||iot S. Sohlissel, Esq.
Sohiissei DeCorpo, LLP

 

479 Merriok Road Chapter 13
Lynbrook, NY 11563
Tei.: 516~561-6645 Case No.:1-19-40391-Ceo
UN|TED STATES BANKRUPTCY COURT NOT|CE OF MCT|ON
EASTERN DiSTRlCT OF NEW YORK FOR AN ORDER

X EXTENDING
ln Re: THE AUTOMAT|C

STAY
ALFRED V|TTOR|O, JR.
Debtor(s)
X

 

SIRS:

PLEASE TAKE NOT|CE, that upon the annexed application of Eliiot S. Soh|issel,
Esq., attorney for the Debtor, ALFRED V|TTOR|O, JR., a motion Wiil be made to a Term
of this Court for an Order Extending an Automatio Stay, together With other, further and
different reiief as this Court deems just, proper and equitable

Date and Time: February 22, 2019 at 10:00 am.
Bankruptcy Judge: Hon. Carla E. Craig
Courthouse: 271-0 Cadman Piaza East

Brook|yn, NY 11201

Dated: Lynbrook, New York

February 20, 2019
SCHL|SSEL DeCORPO LLP

ja

”‘BY; Eiiiot s. schiissei, Estq.
Attorney for Debtors
479 i\/ierriok Road

  

TO: United States Trustee
i\/|ichael i\/|acoo,
Standing Chapter 13 Trustee
NationStar |\/iortgage

CaS€ 1-19-40391-060 DOC 15 Filed 02/20/19 Entered 02/20/19 17203:26

E|liot S. Schlissel, Esq.
Schlissel DeCorpo, LLP

 

479 l\/lerrick Road Chapter 13
Lynbrook, NY 11563
Te|.: 516-561-6645 Case No.:1-19-40391-cec
UN|TED STATES BANKRUPTCY COURT MOT|ON FOR AN ORDER
EASTERN DlSTRlCT OF NEW YORK EXTEND|NG

X THE AUTOMAT|C
|n Re: STAY

ALFRED VlTTORlO, JR.,

Debtor(s)
X

 

TO: THE HONORABLE CARLA E. CRA|G
UN|TED STATES BANKRUPTCY JUDGE

ELLlOT S. SCHL|SSEL, ESQ., an attorney duly licensed to practice law before
the Courts of the State of NeW York, affirms upon information and belief, under penalty
of perjury, the following:

1 l am the managing partner at Schlissel DeCorpo LLP the attorneys of
record for the Debtor, ALFRED VlTTORlO, JR., in the above~entitled action.

2. This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§1334 and 157.

3. | submit this motion for an order of this court extending an automatic stay,
effective as to all creditors pursuant to 11 U.S.C. §362(0)(3) and, in support, state as
folloWs:

4. The Debtor filed a Bankruptcy Petition pro se pursuant to a Chapter 13 of
the US Bankruptcy Code on January 23, 2019.

5. On September 12, 2018, the Debtor filed a bankruptcy under case No.:

1-18-45202-cec as a pro se Debtor, in the United States Bankruptcy Court for the

CaS€ 1-19-40391-060 DOC 15 Filed 02/20/19 Entered 02/20/19 17203:26

Eastern District of New York, Brooklyn Division, under Chapter 13. This prior case was
subsequently dismissed on October 29, 2018, for the debtor’s failure to file the required
documents The petition was no_t dismissed for the following reasons:

a) failure to file or amend other required documents without
substantial excuse; or

b) failure to provide adequate protection as ordered by the Court; or

c) failure to perform the terms of a plan confirmed by the Court.

6. Apart from the aforementioned previously filed bankruptcy, the Debtor
has not had any prior bankruptcy cases pending or dismissed within the last year.

7. There has been a substantial change in the Debtor’s circumstances since
the dismissal of the prior case.

8. The Debtor filed his prior bankruptcy as an emergency petition and as a
pro~se litigant. He did not file a complete petition because he did not have a working
knowledge of the bankruptcy laws and misunderstood the applicable law regarding all
documents required for the filing of the bankruptcy petition.

9. The Debtor recently retained my law firm to represent him with regard to
the pending bankruptcy petition. Retention of my firm represents a substantial change in
circumstance from the Debtor’s prior pro se filing. Accordingly, it is respectfully
requested that the automatic stay be extended

10. l\/ly office appeared ata 341 l\/|eeting on the debtor’s behalf today,
February 20, 2019, at 10:00 am. The 341 l\/leeting was adjourned to l\/larch 20, 2019 at
10:00 am.

11. l\/|y office is in the process of preparing the balance of the documents

CaS€ 1-19-40391-CGC DOC 15 Filed 02/20/19 Entered 02/20/19 17203:26

required, and intend to file the outstanding documentation required to complete the
bankruptcy petition, as soon as possib|e.

WHEREFORE, the Debtor respectfully requests that this Court (i) grants the
motion to extend the automatic stay; and (ii) grants such other and further relief as this

Court deems just and proper.

Dated:Lynbrook, New York
February 20, 2019

  

SCHLlSSEL DeCORPG

 

Wéiiiot s. schii set §Sq.
' Attorney for Debtc;°/
479 l\/lerrick Road
Lynbrook, NY 11563
(516) 561-6645

CaS€ 1-19-40391-CGC DOC 15 Filed 02/20/19 Entered 02/20/19 17203:26

EASTERN DlSTRlCT OF NEW YORK

 

X
ln Re:

ALFRED VlTTOR|O, JR.,

Debtor(s)
X

 

ORDER GRANTING
THE NIOT|GN T0 EXTEND AUTOMAT|C STAY
This case is before the Court on the motion of the debtor to extend the automatic
stay after conducting a hearing on the motion, the court finds that this case was
commenced in good faith. Accordingly, it is hereby
ORDERED that the automatic stay shall continue in this case until further notice

of the court or until it expires by operation of la, effective as to all creditors

CaS€ 1-19-40391-CGC DOC 15 Filed 02/20/19 Entered 02/20/19 17203:26

UN|TED STATES BANKRUPTCY COURT
EASTERN D|STR|CT OF NEW YORK

 

X Chapter 13
ln Re:
ALFRED VlTTORlO, JR. Case No.: 1-19-40391-cec
Debtor(s)
X AFF|DA\/lT OF SERVlCE

 

STATE OF NEW YORK )
) ss.:

COUNTY OF NASSAU )

ANGELA A. YADGAROFF being duly sworn, say: l am not a party to the action,
am over 18 years of age and reside in Nassau County, New York.

On February 20, 2019, | served the within:

NOT|CE OF NlOTlON
MOTION TO EXTEND THE AUTOMAT|C STAY

by depositing a true copy thereof enclosed in a post-paid wrapper, in an official
depository under the exclusive care and custody of the U.S. Postal Service within New
York State, addressed to each of the following persons at the last known address set
forth after each namer

Nationstar l\/lortgage LLC
PO BOX 619096
Dallas TX 75261

Gross Polowy LLC
775 Wehrle Drive, Suite 100
Wil|iamsville, NY 11235-4335

Michael J. l\/lacco,

Standing Chapter 13 Trustee
2950 Express Drive South
Suite 109

lsiandia, NY11749~1412

   

it
Ai@e;/LA" fY/\DGAROFF

Sworn to before me this

   

Jennie A Johnson
Notary Public - State of New York
No. 01306347713
Qualif`ied in Nassau County
Commlssion Expires September 1.?., ZO_Z,O

CaS€ 1-19-40391-CGC DOC 15 Filed 02/20/19 Entered 02/20/19 17203:26

Case No.: 1-19-40391-Cec
UN|TED STATES BANKRUPTCY COURT
EASTERN DlSTR|CT OF NEW YORK

 

ln Re:

ALFRED V|TTORlO,
Debtor(s).

 

NOT|CE OF MOT|ON
MOT|ON TO EXTEND THE AUTOMAT|C STAY

 

SCHL|SSEL DeCORPO LLP
Attorney for Debtor
Office and Post Office Address
479 l\/lerrick Road
Lynbrook, NY 11563
Te|.: 516-561-6645

 

To:

Attorney(s) for

 

Service of a copy of the within is hereby admitted
Dated:

 

Attorney for

 

Sir: - P|ease Take Notice

NOTlCE OF ENTRY that the within is a (certified) true copy of a
duly entered in the office of the clerk of the within named court on ,.

NOT|CE OF SETTLEMENT that an Order of which the within is a true copy will be presented for
settlement to the HON_, one of the judges of the within named Court at on the day of, 20____at
l\/l.

Dated:
Yours, etc.
ELLlOT S. SCHLlSSEL
Attorney for Debtors/Petitioner
SCHL|SSEL DeCORPO l_LP
Office and Post Office Address
479 l\/lerrick Road
Lynbrook, NY 11563
Te|.: 516-561-6645
TO:
Attorney(s) for

